DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 04/04/2022, with respect to claims 1-3, 6-12, 15-21, and 24-29 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103(a) as being unpatentable over U.S. Publication No. 2020/0383073 (hereinafter "Liu") in view of WO Publication No. 2010/095883 (hereinafter "Han") and further in view of U.S. Publication No. 2021/0160861 (hereinafter "You") of claims1-3, 6-12, 15-21, and 24-29 has been withdrawn. 
Applicant’s arguments, see pages 8-10, filed 04/04/2022, with respect to claims 5, 14, and 23 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103(a) as being unpatentable over Liu in view of Han in view of You and further in view of U.S. PublicationNo. 2019/0150141 (hereinafter "Irukulapati") of claims 5, 14, and 23 has been withdrawn. 

Allowable Subject Matter
Claims 1, 10, 19, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance is the inclusion of “determining, based on the timing offset value, a gap value associated with the first operational mode and the second operational mode; and transmitting, to a child node, a dynamic timing indication identifying the gap value.” as the prior art of record in stand-alone nor in combination read into the disclosed amended claim as of the file date.  Furthermore, additional search on the disclosed amendment reveal prior art close such as US-20190349036-A1 to Wang that Timing advance but does disclose dynamic timing indication identifying the gap value; US20200007223-A1 to Zhu P. 52 which discloses gap value TGAP but does not disclose “dynamic timing indication identifying gap value”; US-20180302196-A1 to Sadeghi discloses dynamic timing configuration but does not address gap value; US-20210250884-A1 to Iyer discloses the transmission of timing from a parent node to a child node but does not read into the transmission of a dynamic timing indication identifying the gap value.  Claims 10, 19 and 28 receive similar treatment as the inclusion of “determining, based on the timing offset value, a gap value associated with the first operational mode and the second operational mode; and transmitting, to a child node, a dynamic timing indication identifying the gap value.” as the prior art of record in stand-alone nor in combination read into the disclosed amended claim as of the file date.  Furthermore, additional search on the disclosed amendment reveal prior art close such as US-20190349036-A1 to Wang that Timing advance but does disclose dynamic timing indication identifying the gap value; US20200007223-A1 to Zhu P. 52 which discloses gap value TGAP but does not disclose “dynamic timing indication identifying gap value”; US-20180302196-A1 to Sadeghi discloses dynamic timing configuration but does not address gap value; US-20210250884-A1 to Iyer discloses the transmission of timing from a parent node to a child node but does not read into the transmission of a dynamic timing indication identifying the gap value.
Claims 2-9, 11-18, 20-27, 29, and 31 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476